Citation Nr: 1424451	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-32 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for left knee strain.  

2.  Entitlement to an initial evaluation higher than 10 percent for right ankle strain.  

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, with jurisdiction later being transferred to the RO in Chicago, Illinois.  That rating decision granted service connection for right ankle strain and left knee strain, and denied service connection for a right knee disability.  The Veteran contested the assigned 10 percent ratings for right ankle strain and left knee strain, as well as denial of service connection for a right knee disability.

In April 2012, the Board remanded the issues on appeal for the RO to consider whether a timely notice of disagreement (NOD) had been received for these issues.  In a July 2012 supplemental statement of the case, the RO found that the Veteran's April 2008 NOD was timely.  The record showed that the Veteran had moved, and in an August 2007 statement, he stated that he had not received a copy of his rating decision; the RO could not confirm when it had provided the Veteran with the June 2006 rating decision.  Therefore, as a timely NOD has been received on these issues, such issues are properly before the Board.  See 38 C.F.R. § 20.101 (2013).  

The Board also remanded the appeal, in April 2012, for the RO to issue a statement of the case (SOC) for the Veteran's claim seeking a compensable evaluation for his residual scar from a hernia.  The Veteran had submitted a timely NOD in April 2011 to the RO's March 2011 rating decision denying his claim for a compensable evaluation.  In July 2012, the RO issued a SOC, but the record does not show that the Veteran submitted a VA Form 9 or any equivalent Substantive Appeal to timely perfect his appeal.  Therefore, the issue of entitlement to a compensable evaluation for a residual scar from a hernia is not before the Board.  See 38 C.F.R. § 20.302 (2013).  

In addition to the paper claims file, there are Virtual VA and VBMS paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

With regards to his claims for evaluations higher than 10 percent for his left knee and right ankle, the Veteran's last VA examination was in April 2006.  Since his VA examination, the Veteran underwent left knee surgery to repair a ruptured tendon in June 2010.  VA treatment records document that the Veteran reported left knee pain and that he favored his right knee over his left.  He also reported concerns over his bilateral ankle instability.  See September 2010, November 2010 and December 2010 VA treatment records.  

VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also 38 C.F.R. § 3.326 (a) (2013).  The evidence suggests that the Veteran's left knee and right ankle may have worsened since he was last afforded a VA examination.  Given that his last VA examination is eight years old and there is possibly some increase in severity of his disabilities, the Board finds that a new VA examination is warranted to determine the current severity of his left knee strain and his right ankle strain. 

With regards to his claim for service connection for a right knee disability, the Veteran contends that his years of physical training while on active duty caused his right knee disability.  He also asserts that injuries to his body caused him to favor one ankle or one knee over the other causing further injury.  See October 2008 statement.  In February 2008, the Veteran underwent surgery on his right knee to repair a ruptured tendon that occurred following a basketball injury.  In an April 2008 statement, the Veteran's private orthopedic surgeon stated that the Veteran's history of chronic tendonitis made him at increased risk for this type of injury.  He explained that "chronic tendonitis can cause a weakening of the patellar tendon such that a sudden stress on this area can cause a rupture of the tendon."  

A careful review of the record reflects that the Veteran had documented complaints of right ankle pain and swelling following a basketball injury during service.  See April 2000 service treatment record.  His June 2001 separation examination noted a history of bilateral ankle sprain and intermittent swelling.  A June 2005 private treatment record reflects that the Veteran had surgery on his right ankle to repair his tendon following an ankle sprain that last several months with no relief from nonsurgical treatment.  

At his April 2006 VA examination, the examiner did not find that the Veteran had a current right knee disability.  However, the evidence of record, including the April 2008 statement of the Veteran's private orthopedic surgeon, suggests that the Veteran's service-connected right ankle strain may have caused or resulted in the Veteran's current right knee disability.  As the theory of whether the Veteran's right knee disability is secondary to his service-connected right ankle sprain was not addressed in his prior VA examination and the current evidence of record is not sufficient to decide his service connection claim for his right knee disability, the Board finds that another VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his bilateral knee disabilities and right ankle disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After any additional records are associated with the paper claims file or virtual record, then the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected left knee sprain and right ankle sprain as well as the nature and etiology of any right knee disability.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.  

The examiner is asked to address the following:  

a. For the LEFT KNEE: The examiner should describe the nature and severity of all manifestations of the Veteran's left knee strain, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy). 
The examiner should describe, if present,  whether there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee is ankylosed.

b. For the RIGHT ANKLE: The examiner should describe the nature and severity of all manifestations of the Veteran's ankle strain, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy). 

The examiner should also indicate whether the Veteran has any ankylosis of the ankle; and, if so, at what degree the ankle is ankylosed.

c. For both his LEFT KNEE and RIGHT ANKLE,  the examiner should discuss the extent of his functional impairment caused by the Veteran's left knee and right ankle disabilities.  

d. For the RIGHT KNEE disability: 

i.  Does the Veteran currently have a right knee disability?  If so, please identify each current diagnosis.  

ii.  Is it at least as likely as not that any right knee disability is related to the Veteran's active duty service?

iii.  Is the Veteran's right knee disability proximately due to or the result of the Veteran's service-connected disabilities, to include his left knee strain and his right ankle strain?

iv.  Is the Veteran's right knee disability aggravated by the Veteran's service-connected disabilities, to include his left knee strain and his right ankle strain?  

The examiner should consider the April 2008 statement of the Veteran's private orthopedic surgeon suggesting that the Veteran's history of chronic tendonitis caused his right knee tendon to rupture.  

A complete explanation for any opinions expressed should be provided.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



